IN THE
                         TENTH COURT OF APPEALS



                                No. 10-11-00316-CR

                             IN RE ERIC G. ANDIKA


                                Original Proceeding



                       MEMORANDUM OPINION


      Eric G. Andika filed a petition for writ of mandamus asking this Court to award

him “Jail Time Credit” for time he spent in jail in the State of Georgia before being

extradited back to the State of Texas. The petition states that Andika was arrested in

Decatur, Georgia on May 2, 2003. The following day, he was arraigned “on a charge of

being an escapee/fugitive from justice from Navarro County, Texas and a detainer was

subsequently placed on [him] without bail.” Andika further states in the petition that

on May 4, 2004, he was “transferred back to the custody of the Sheriff of Navarro

County, Texas to stand trial on the charge of escape.”

      Andika alleges that he filed a judgment nunc pro tunc seeking jail time credit for

the time served in Georgia and that the trial court denied the motion. The trial court is
required to grant the Applicant pre-sentence jail time credit when sentence is

pronounced. TEX. CODE CRIM. PROC. art. 42.03 § 2(a) (West Pamph. 2010); Ex parte

Ybarra, 149 S.W.3d 147, 148 (Tex. Crim. App. 2004). In the event the court fails to award

such credit at the time the sentence is imposed, the trial court has the authority to

correct the judgment to reflect the appropriate time credit by nunc pro tunc order and

should do so. TEX. R. APP. P. Rule 23.2.; Ex parte Ybarra, 149 S.W.3d at 148.

       Neither the judgment nunc pro tunc nor the order denying the motion are

included in Andika’s petition for writ of mandamus. See TEX. R. APP. P. 52 (k). It is not

clear whether Andika was convicted and sentenced on a charge of escape for which he

is seeking pre-sentence jail time credit or whether he was serving time for another

conviction, escaped from custody, and is seeking credit for that sentence. Therefore, we

cannot find that the trial court failed to award pre-sentence jail time credit at the time

sentence was imposed.

       Andika’s petition contains procedural defects. The petition does not identify the

parties or contain proper proof of service. To expedite this matter, we implement TEX.

R. APP. P. 2 and suspend compliance with the pertinent procedural rules for this

petition for mandamus.

       Relator’s petition for writ of mandamus is denied.




                                                 AL SCOGGINS
                                                 Justice




In re Andika                                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed September 21, 2011
[OT06]




In re Andika                                     Page 3